Exhibit 10.13

PENTAIR, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective as of the Re-domicile Date (as defined below)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.   Name of Plan      1    Section 2.   General Definitions      1   
Section 3.   Participation, Vesting and Benefit Service, and Rules Governing the
Crediting of Service, Disability and the Determination of Compensation and Final
Average Compensation      6   

(a)

  Participation      6   

(b)

  Vesting      7   

(c)

  Benefit Service      7   

(d)

  Service Credits      7   

(e)

  Disability      8   

(f)

  Compensation      9    Section 4.   Payments in the Event of Death Before the
Benefit Commencement Date      10   

(a)

  General      10   

(b)

  Vested Participant      10   

(c)

  Amount and Timing of Benefit Payment      10   

(d)

  Beneficiary      10    Section 5.   Payment of Retirement Benefits      11   

(a)

  General      11   

(b)

  Lump Sum      11   

(c)

  Re-Employment after Commencement of Benefits      11   

(d)

  Death Before End of 180 Month Period      11   

(e)

  Beneficiary      12   

(f)

  Non-Alienation      12   

(g)

  Miscellaneous      12    Section 6.   Confidentiality, Covenants Not to
Compete, and Non-Solicitation      13   

(a)

  General      13   

(b)

  Forfeiture and Other Remedies      14    Section 7.   Funding and Payment of
Benefits      15   

(a)

  General      15   

(b)

  Employer Company      15   

(c)

  Company Assumption of Liability      15   

(d)

  Participation by Other Group Members      15   

Section 8.

  Default      16    Section 9.   Administration of the Plan      16   

(a)

  General      16   

(b)

  Committee      16   

(c)

  Discretion      17   

 

i



--------------------------------------------------------------------------------

(d)

  Indemnity      17   

(e)

  Code Section 409A      17   

(f)

  Use of Professional Services      17   

(g)

  Communications      17   

Section 10.

  Effect of KEESA      18   

Section 11.

  Amendment or Termination      18   

(a)

  General      18   

(b)

  Limitation on Power to Amend or Terminate      18   

(c)

  Change in Control      19   

(d)

  Continuation of Plan Provisions      19   

Section 12.

  Claims      19   

(a)

  Filing Claims      19   

(b)

  Decision on Claim      19   

(c)

  Appeal of Denied Claim      19   

(d)

  Decision by Appeals Committee      20   

Section 13.

  Miscellaneous      20   

(a)

  Employer’s Rights      20   

(b)

  Interpretation      20   

(c)

  Withholding of Taxes      20   

(d)

  Offset for Amounts Due      20   

(e)

  Computational Errors      20   

(f)

  Requirement of Proof      21   

(g)

  Tax Consequences      21   

(h)

  Communications      21   

(i)

  Not Compensation Under Other Benefit Plans      21   

(j)

  Choice of Law      21   

(k)

  Savings Clause      21   

(l)

  Change in Control      21   

Section 14.

  Transition Rules      21   

(a)

  General.      21   

(b)

  2004 Vested Participants Benefits      21   

(c)

  Excess      22   

APPENDIX A

     23   

SCHEDULE 1

     25   

SCHEDULE 2

     26   

TABLE 1

     27   

 

ii



--------------------------------------------------------------------------------

PENTAIR, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Section 1. Name of Plan. This plan shall be known as the Pentair, Inc.
Supplemental Executive Retirement Plan.

Section 2. General Definitions. Unless the context requires otherwise, when used
herein the terms listed below, when capitalized or applied to such capitalized
terms, shall have the following meanings:

(1) “Adjustment Factor” is the factor used in adjusting the Pension Amount to
reflect the period of time between the date a vested Participant Separates from
Service and his or her Benefit Commencement Date. With respect to such a
Participant who survives to his or her Benefit Commencement Date and who so
separates:

 

  (a) on or after attaining age fifty-five (55), the Adjustment Factor is
1.03441 (i.e., the Pension Amount is adjusted to reflect the period beginning on
the first day of the month next following the month in which the Participant
Separates from Service to the Benefit Commencement Date); or

 

  (b) before attaining age fifty-five (55), the Adjustment Factor is the
appropriate factor set forth in Table 1 to reflect the period beginning on the
first day of the month next following the month in which the Participant
Separates from Service and ending on the Benefit Commencement Date.

(2) “Administrator” is the Company.

(3) “Beneficiary” is a person entitled to receive any benefits payable under the
Plan after a former Participant’s death.

(4) “Benefit Commencement Date” is generally the first day of the first month as
of which a Participant’s Retirement Benefit is payable. For a vested Participant
who Separates from Service on or after attaining age fifty-five (55), the
Benefit Commencement Date is the first day of the month next following the
six-month anniversary of the date the Participant Separates from Service. For a
vested Participant who Separates from Service before attaining age fifty-five
(55), the Benefit Commencement Date is the later of the date described in the
immediately preceding sentence and the first day of the month next following the
month which includes his or her fifty-fifth (55th) birthday. For a Participant
who becomes disabled, the Participant’s Benefit Commencement Date shall be the
first day of the month next following the month in which the Participant’s
sixty-fifth (65th) birthday occurs, as provided in Section 3(e).

(5) “Benefit Service” is the number of Years of Service, beginning with the
calendar year which includes the individual’s Benefit Service Date, during which
an individual completes 1,000 Hours of Service as an Eligible Employee.

(6) “Benefit Service Date” is the date from and after which an individual may
earn Benefit Service. An individual’s Benefit Service Date shall be listed on
Schedule 1.

 

1



--------------------------------------------------------------------------------

(7) “Board” is the Board of Directors of the Company.

(8) “Change in Control” is, with respect to periods ending prior to or upon the
Merger, a change in control of the Company as defined in the Pre-Merger KEESA
or, with respect to periods ending after the Merger, a change in control as
defined in the Post-Merger KEESA.

(9) “Code” is the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

(10) “Committee” is the Compensation Committee of the Board. If the Committee is
not in existence, then all references to the Committee herein shall mean the
Board.

(11) “Company” is Pentair, Inc., a Minnesota corporation, or any successor
thereto.

(12) “Compensation” is any item or class of remuneration or part thereof listed
or described in the left-hand column of Schedule 2 and not any such items listed
or described in the right-hand column of Schedule 2. In the event a remuneration
item is not listed or described in Schedule 2, the Administrator shall determine
whether such item is included or excluded from Compensation by taking into
account the nature of the item and its similarity to an item which is so listed.

(13) “Conversion Factor” is the factor used to convert the Pension Amount into
the Monthly Installment and shall be 113.4.

(14) “Covered Termination” is a covered termination, as defined in the KEESA,
which entitles the Participant to a termination payment pursuant to Sections 8
and 9(a) of the KEESA.

(15) “Disabled” or “Disability” is a physical or mental condition, resulting
from physical or mental sickness or injury, which prevents the individual from
engaging in any substantial gainful activity, and which condition can be
expected to last for a continuous period of not less than twelve (12) months.

(16) “Effective Date” is, with respect to this amended and restated Plan
document, the Re-domicile Date.

(17) “Eligible Employee” is an individual who, on or after the Effective Date,
is (i) a full time employee of a Group member, (ii) a citizen or lawful
permanent resident of the United States, and (iii) either (x) an officer of
Pentair plc appointed by the board of directors of Pentair plc or (y) the
President of a substantial, operating Group member other than the Company or
comparable position (e.g., head of a major operating division of a Group member)
who, in the case of this clause (y), has been nominated by the Company’s Chief
Executive Officer for participation in the Plan and such participation has been
approved by the Committee; provided, however, the Committee may waive
prospectively the requirement that an individual be a U.S. citizen or lawful
permanent resident and, with respect to such an individual and to the extent
otherwise consistent with Plan terms, may modify other aspects of the Plan if,
in the Committee’s sole discretion, such waiver or modification, or both, is
appropriate under the circumstances and given tax and other governmental
regulatory provisions applicable to such individual and his or her Employer
Company.

 

2



--------------------------------------------------------------------------------

(18) “Employer Company” is the Group member which employs a Participant as of
the date the Participant has a Separation from Service or otherwise terminates
all Group employment due to death or Disability.

(19) “ERISA” is the Employee Retirement Income Security Act of 1974, as amended.
Any reference to a specific provision of ERISA shall be deemed to include any
successor provision thereto and the regulations promulgated thereunder.

(20) “Final Average Compensation” is the average Compensation determined by
averaging Compensation in those five (5) consecutive calendar years out of the
last ten (10) consecutive calendar years, ending with the calendar year which
ends coincident with or immediately preceding the date the Participant has a
Separation from Service or otherwise ceases to be an Eligible Employee,
whichever occurs first, for which the average Compensation is the highest.

Notwithstanding the immediately preceding paragraph, Final Average Compensation
shall not be less than the average Compensation for the sixty (60) months
immediately preceding the date the Participant has a Separation from Service or
otherwise ceases to be an Eligible Employee, whichever occurs first, determined
as the sum of Compensation in the final calendar year of such employment plus
Compensation in each of the four (4) calendar years preceding the final calendar
year of such employment plus a percentage of the Compensation for the entire
fifth calendar year preceding the final calendar year of such employment; such
percentage shall be determined as twelve minus the number of full calendar
months for which Compensation was payable in the final calendar year of such
employment divided by the number of months for which Compensation was paid in
the fifth calendar year preceding the final calendar year of such employment.

If the Participant’s relevant Compensation history is for less than the stated
period of time (e.g., less than five (5) years; less than ten (10) years), then
such actual period shall be substituted in determining Final Average
Compensation (e.g., if the individual has six (6) years of Compensation history,
the high five (5) consecutive years within such six (6) years shall be used in
determining the average; if the individual has three (3) years of Compensation
history, all such Compensation shall be used in determining the average).

(21) “Group” is the Company and, except as prescribed by the Administrator, each
other corporation or unincorporated business which is a member of a controlled
group of corporations or a group of trades or businesses under common control
(within the meaning of Code section 414(b) or (c)) which includes the Company,
but with respect to other business entities during only the periods of such
common control with the Company.

(22) “Hour of Service” is each hour which an individual is paid or entitled to
payment from a Group member for (i) the performance of duties as its employee
and (ii) reasons related to such employment but other than for the performance
of duties, such as vacation, illness, jury

 

3



--------------------------------------------------------------------------------

duty, military duty or leave of absence other than (x) payments made or due
under a plan maintained solely to comply with worker’s compensation,
unemployment compensation, or disability insurance laws, or (y) payments made
solely for reimbursement of medical or medically related expenses; provided,
however, no more than 501 Hours of Service shall be credited under clause
(ii) immediately preceding for any single continuous period during which no
duties as such an employee are performed. An individual shall not receive
duplicate Hour of Service credits for the same period of service or absence.

Regardless of the actual number of Hours of Service completed during a year, in
determining whether 1,000 Hours of Service have been completed during a calendar
year an individual shall be credited with forty-five (45) Hours of Service for
each calendar week the individual is otherwise credited with an Hour of Service
pursuant to the immediately preceding paragraph.

(23) “KEESA” is the Post-Merger KEESA or the Pre-Merger KEESA, if any, in effect
at the time of the applicable event. A “Post-Merger KEESA” is the Key Executive
Employment and Severance Agreement, if any, in effect for the Participant after
the consummation of the Merger. A “Pre-Merger KEESA” is the Key Executive
Employment and Severance Agreement, if any, in effect for the Participant prior
to the consummation of the Merger.

(24) “Merger” is the merger contemplated by the Merger Agreement among the
Company, Tyco International Ltd., Pentair Ltd., Panthro Acquisition Co. and
Panthro Merger Sub, Inc., as amended, pursuant to which, on September 28, 2012,
the Company became an indirect wholly-owned subsidiary of Pentair Ltd.

(25) “Monthly Installment” is a monthly payment, commencing as of the
Participant’s Benefit Commencement Date, payable for one hundred eighty
(180) consecutive months, and shall be determined by dividing the Participant’s
Pension Amount by the Conversion Factor, with such monthly payment rounded to
the nearest whole dollar amount.

(26) “Participant” is an Eligible Employee who has become covered by the Plan.
Once an individual has become so covered, he or she shall remain a Participant,
except as provided in Section 3, until the first to occur of his or her death,
Disability, or Separation from Service; provided, however, if the individual has
a non-forfeitable right to a Retirement Benefit as of the date he or she incurs
such an event (determined without regard to the forfeiture provision of
Section 6(b) unless such section has been actually enforced as to such
individual), then absent death the individual shall remain a Participant until
the individual has received his or her entire Retirement Benefit or the
Retirement Benefit has been forfeited as provided for in Section 6(b).

(27) “Participation Date” is the later of (i) January 1, 1999 and (ii) the
earlier of (x) the date an individual becomes an Eligible Employee described in
Section 2(17)(iii)(x) and (y) for an individual described in
Section 2(17)(iii)(y), the date such individual’s nomination is approved by the
Committee or such earlier date as may be provided in approving such nomination.
An individual’s Participation Date shall be listed on Schedule 1.

 

4



--------------------------------------------------------------------------------

(28) “Pension Amount” is an amount equal to the Participant’s Final Average
Compensation multiplied by fifteen percent (15%) multiplied by the Participant’s
Benefit Service, with such amount then multiplied by the Adjustment Factor if
the Participant Separates from Service and survives to his or her Benefit
Commencement Date.

(29) “Pentair Ltd.” is Pentair Ltd., a Swiss company, or any successor thereto.

(30) “Pentair plc” is Pentair plc, an Irish company, or any successor thereto.

(31) “Plan” is the retirement plan herein described. When this term is modified
by or with reference to a certain date (e.g., Plan as in effect before year
XXXX), it shall refer to the Plan as described in the Plan document in effect
for the period referenced.

(32) “Re-domicile Date” is the effective date of the consummation of the merger
of Pentair Ltd. with and into Pentair plc.

(33) “Retirement Benefit” is the monthly retirement benefit payable under the
Plan as the Monthly Installment.

(34) “Spouse” is an individual whose marriage to a Participant is recognized
under the laws of the United States (or any one of the states) and who is
considered the Participant’s spouse by the Internal Revenue Service for purposes
of the Code.

(35) “Separates from Service” or “Separation from Service” is the termination of
employment as an employee, from all business entities that comprise the Group,
for reasons other than death or Disability. A Participant will be deemed to have
incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Group permanently decreases to a level
equal to twenty percent (20%) or less of the average level of services performed
by the Participant for the Group during the immediately preceding thirty-six
(36) month period (or such lesser period of service). Notwithstanding the
foregoing, a Participant on a bona fide leave of absence from the Group shall be
considered to have incurred a Separation from Service no later than the six
(6) month anniversary of the absence (or twenty-nine (29) months in the event of
an absence due to a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
Participant to be unable to perform the duties of his or her position or a
substantially similar position) or the end of such longer period during which
the individual has the right by law or agreement to return to employment upon
the expiration of the leave. Notwithstanding the foregoing, if following the
Participant’s termination of employment from the Group the Participant becomes a
non-employee director or becomes or remains a consultant to the Group, then the
date of the Participant’s Separation from Service may be delayed until the
Participant ceases to provide services in such capacity to the extent required
by Code section 409A.

(36) “Year of Service” is a calendar year in which an individual completes 1,000
Hours of Service.

 

5



--------------------------------------------------------------------------------

Section 3. Participation, Vesting and Benefit Service, and Rules Governing the
Crediting of Service, Disability and the Determination of Compensation and Final
Average Compensation.

(a) Participation.

(1) General. The primary purpose of the Plan is to provide supplemental
retirement benefits to Eligible Employees. It is intended that such employees
constitute a select group of management or highly paid employees, within the
meaning of ERISA section 201(2), of the Group. Except as provided in
Section 3(d)(6), in the event an individual who is not within such a select
group becomes covered by the Plan, then notwithstanding any Plan provision to
the contrary such individual’s participation in the Plan shall immediately
cease.

Because the Plan is described in ERISA section 201(2), and other ERISA
provisions corresponding thereto, certain provisions of ERISA do not apply to it
and the benefits earned thereunder, including the provisions of Parts 2, 3, and
4 of Title I of ERISA relating to participation and vesting, funding, and
fiduciary responsibilities, respectively. In addition, the Plan is not a
tax-qualified plan under the Code, and thus the Plan and benefits paid hereunder
are not subject to certain rules which apply to benefits payable under such
qualified plans including the annual compensation and benefit limits under Code
sections 401(a)(17) and 415, respectively, and the manner in which a
Participant’s or Beneficiary’s Plan benefits are subject to income tax.

(2) Acceptance. Unless an Eligible Employee declines to become covered by the
Plan by delivering a written notice to that effect to the Administrator within
thirty (30) days (or such earlier date as the Administrator may prescribe) of
what would be otherwise his or her Participation Date, he or she shall have
accepted all the terms and conditions of the Plan, including the provisions of
Section 6, and without regard to whether he or she becomes entitled to receive a
benefit under the Plan. If such a declination is made, the individual shall not
be covered by the Plan and no benefits shall be payable hereunder to or with
respect to such individual; provided, however, the declination shall not be
compensated for or replaced with any other current or future item of
compensation and shall not constitute a waiver, release, or modification of any
restrictions or covenants relating to such individual’s employment or
termination of employment arising under agreements apart from the Plan or under
applicable law. Once Plan participation is accepted or declined, such action
shall be effective as to the individual concerned regardless of any later break
in service and return to covered employment.

(3) Effective Date Participants. The names of the Eligible Employees covered by
the Plan as of the Effective Date and their Participation and Benefit Service
Dates are listed on Schedule 1. From time to time Schedule 1 shall be amended to
list the names of additional Eligible Employees who have become covered by the
Plan and their Participation and Benefit Service Dates.

 

6



--------------------------------------------------------------------------------

(b) Vesting.

(1) General. Except as otherwise expressly provided herein, all benefits
otherwise payable under the Plan to or with respect to a Participant shall be
forfeited if the Participant has a Separation from Service before completing
five (5) Years of Service.

(2) Death or Disability. A Participant who dies or becomes Disabled while
employed by a Group member shall be fully vested in his or her Retirement
Benefit.

(3) Automatic Acceleration of Vesting. If a Participant has a Covered
Termination under his or her KEESA, then immediately before such termination the
Participant shall be considered fully vested in his or her Retirement Benefit.

(4) Other Forfeiture. Notwithstanding the foregoing provisions of this
Section 3(b), except as otherwise provided under the Plan, all benefits
otherwise payable under the Plan to or with respect to a Participant or former
Participant shall be subject to forfeiture to the extent provided in
Section 6(b).

(c) Benefit Service. (1) Benefit Service Date. For an individual who becomes an
Eligible Employee on or after the Effective Date, the Benefit Service Date shall
be the same date as his or her Participation Date.

(2) Benefit Service Date of Effective Date Participants. The Benefit Service
Date of an individual who is an active Participant immediately before and as of
the Effective Date shall be the date listed on Schedule 1 for such individual
and such date may precede the individual’s Participation Date.

(3) Benefit Service. An individual who ceases to be a Participant by reason of
death while an Eligible Employee shall be considered to have completed a Year of
Service in the year of death for purposes of determining the Benefit Service
earned by such individual, regardless of the actual Hours of Service credited
for such year.

(4) Benefit Service Upon a Covered Termination. If a Participant incurs a
Covered Termination, then immediately before such termination the Participant
shall be credited with additional Years of Service for determining Benefit
Service equal to the lesser of (i) three (3) and (ii) the greater of (x) seven
(7) minus the Benefit Service credited to such Participant under the Plan,
determined without regard to this Section 3(c)(4), as of the first day of the
Plan Year beginning immediately after such termination and (y) zero (0). The
Benefit Service provided for by this Section 3(c)(4) shall be in addition to a
Participant’s Benefit Service under the Plan determined without regard to this
Section 3(c)(4).

(d) Service Credits.

(1) General. Subject to other Plan provisions, a Participant’s Years of Service
shall be based upon the completion of 1,000 Hours of Service during a calendar
year.

 

7



--------------------------------------------------------------------------------

(2) No Vesting Service Before Participation Date. No Year of Service completed
before the calendar year which includes an individual’s Participation Date shall
be considered for purposes of applying Section 3(b)(1).

(3) Non-Duplication of Service Credit. In no event shall a Participant be
credited for more than one (1) Year of Service with respect to any one
(1) calendar year. In the event service credit for a period must be provided
under the Plan by reason of applicable law (e.g., USERRA) and such credit
duplicates service credit otherwise provided under the Plan, then the service
crediting provision which is most beneficial to the Participant under the
circumstances shall be applied but without duplication of service credit for the
same period.

(4) Leaves of Absence. In the sole discretion of the Committee, a Participant
may be granted service credit for a period of absence from active employment due
to illness, personal circumstances, or such other events as the Committee may
authorize under the circumstances and in such amount, manner or type of service
credit as the Committee deems appropriate under the circumstances, but in no
event shall such service credit duplicate any such credit otherwise provided
under the Plan for the same period or extend beyond the date the Participant
Separates from Service.

(5) Break in Service. Except as determined in the discretion of the Committee,
if a Participant Separates from Service before he or she has a nonforfeitable
right to a Retirement Benefit by reason of Section 3(b)(1) and thereafter
returns to employment as an Eligible Employee, all service credits earned prior
to such termination shall be ignored and the individual’s service credits shall
be determined as if he or she had not been previously employed by any Group
member.

(6) Transfer. If an individual becomes a Participant and subsequently, and
without a Separation from Service, is employed with a Group member as other than
an Eligible Employee, then upon the occurrence of such event the individual
shall cease all active participation under the Plan (e.g., he or she will no
longer accrue benefits under the Plan). Such an individual shall continue to be
covered by the Plan with respect to determining his or her vesting rights and
for purposes of applying Plan provisions related to the payment of
nonforfeitable benefits.

(e) Disability.

(1) General. This Section describes a special service credit and other rules
which apply to a Participant who becomes Disabled before age sixty-five (65) and
while he or she is an Eligible Employee (i.e., a “Disabled Participant”). In no
event shall a Participant be considered Disabled until and unless he or she
supplies all information and takes all acts (e.g., submits to medical
examinations) reasonably requested by the Administrator to establish the fact of
his or her Disability.

(2) Credit for Benefit Service. A Disabled Participant shall receive credit for
Benefit Service during the Disability period. This service credit shall be
determined, without duplication of other service credit provided under the Plan
for the same period, based upon the complete whole years (with fractional years
being rounded to the nearest whole year) which

 

8



--------------------------------------------------------------------------------

elapse during the Disability period. The Disability period shall begin on the
date of Disability as determined by the Administrator, taking into account any
applicable waiting period (e.g., end of short-term disability period) prescribed
by the Administrator for this purpose, and shall end on the earliest of (i) the
date the Participant is no longer Disabled or is considered not to be Disabled,
(ii) the date the Disabled Participant attains age sixty-five (65), and
(iii) the date of the Participant’s death.

(3) Final Average Compensation. A Participant’s Final Average Compensation,
determined as of the beginning of the Disability period, shall not change during
the Disability period. If a Disabled Participant recovers from the Disability
before attaining age sixty-five (65) and returns to employment as an Eligible
Employee, Final Average Compensation shall be determined as otherwise provided
under the Plan and by assuming the Participant’s Compensation during the
Disability period was equal to the Participant’s Final Average Compensation as
of the beginning of the Disability period.

(4) Payment of Disability Benefit. A Disabled Participant shall be entitled to a
Retirement Benefit commencing as of the first day of the calendar month next
following the Participant’s attainment of age sixty-five (65), even if such
individual recovers from such Disability prior to such date.

(5) Death During the Disability Period. If a Disabled Participant dies during
the Disability period or the Disability Period ends by reason of attainment of
age sixty-five (65) and the Disabled Participant dies before benefits commence,
a death benefit shall be paid after such Disabled Participant’s death to the
extent provided in Section 4.

(6) Proof of Disability. The Administrator shall determine whether and when a
Participant is Disabled and may adopt such rules and procedures as it deems
appropriate for this purpose. Once a Participant is determined to be Disabled,
the Administrator may require the Participant to verify that he or she remains
Disabled, and such verification may include requiring the Participant to submit
to one or more medical examinations. If a Participant fails to supply
information or take action as requested by the Administrator in order to
determine whether the Participant is or remains Disabled, the Participant shall
not be considered Disabled or shall be considered to have recovered from the
Disability, as the case may be, except that in no event shall benefits commence
prior to the Participant’s age sixty-five (65).

(f) Compensation.

(1) General. Compensation, and thereby Final Average Compensation, shall be
determined solely with respect to such remuneration earned from and after a
Participant’s Benefit Service Date and during the period of employment as an
Eligible Employee. In the event a Participant is employed with a Group member
before becoming an Eligible Employee or, subject to the provisions of
Section 3(d)(6), after ceasing to be an Eligible Employee, the Administrator
shall determine the Compensation allocable to periods of such employment in each
capacity in such manner as it deems reasonable in its sole discretion under the
circumstances (e.g., allocation of MIP bonuses for the year in which an
individual is promoted to an Eligible Employee).

 

9



--------------------------------------------------------------------------------

(2) Determination. The amount of Compensation, and thereby Final Average
Compensation, shall be as determined from the books and records of the employing
Group member and shall be determined on the basis of when the Compensation is
paid to the Participant; provided, however, items of Compensation or portions
thereof may be determined on the basis of when the item is earned (in which case
the item or portion shall not be again counted as an item or portion of
Compensation when paid) by the Participant if and to the extent the
Administrator determines such treatment is appropriate under the circumstances
(e.g., including MIP bonuses earned during the final year of employment as
Compensation before such bonus is actually paid; including an amount deferred at
the election of the Participant as Compensation when it otherwise would have
been paid but for such election).

Section 4. Payments in the Event of Death Before the Benefit Commencement Date.

(a) General. This Section describes the pre-retirement death benefit payable
under the Plan to a Beneficiary under circumstances where an individual, who was
a Participant immediately before his or her death, dies before the Benefit
Commencement Date. Except as provided in Appendix A, this death benefit shall be
in lieu of any other benefits under the Plan with respect to such a Participant.

(b) Vested Participant. No death benefit shall be payable pursuant to this
Section 4 unless the deceased former Participant had a non-forfeitable interest
in his or her Retirement Benefit (determined without regard to the forfeiture
provision of Section 6(b) unless such section has been actually enforced as to
such individual) as of the date of death or as a consequence of such death
(e.g., death while in service with a Group member); provided, however, such a
Participant who otherwise had such a non-forfeitable interest shall not be
considered to have had such an interest if he or she is subsequently determined
to have forfeited such benefit as provided for in Section 6(b), even if such
action or determination is made after such Participant’s death.

(c) Amount and Timing of Benefit Payment.

(1) General. Except as otherwise provided herein, the benefit payable to the
Beneficiary shall be determined by multiplying the Participant’s Pension Amount,
determined as of the end of the month which includes the date of death and as if
the Participant had not died, by the appropriate factor from Table 1 to reflect
the period, if any, beginning on the first day of the calendar month next
following the calendar month in which the Participant died and ending on the
later of the first day of the third calendar month next following the calendar
month of such Participant’s death and the first day of the calendar month
immediately following the calendar month in which such Participant, had he or
she survived, would have attained age fifty-five (55).

(2) Lump Sum. The death benefit provided under this Section 4 shall be paid to
the Beneficiary in a lump sum within ninety (90) days following the date of the
Participant’s death.

(d) Beneficiary. The identity of the Beneficiary and the rules with respect to
the payment of benefits to such Beneficiary shall be as provided in Section 5.

 

10



--------------------------------------------------------------------------------

Section 5. Payment of Retirement Benefits.

(a) General. The Participant shall be responsible for providing such information
as the Administrator deems appropriate or useful for processing the payment of
the Retirement Benefit. Unless and only to the extent there is a good faith
dispute over the right to the Retirement Benefit or the amount due (and
reasonable corresponding efforts to resolve same), the Retirement Benefit shall
be paid commencing as of the Benefit Commencement Date based on the information
reasonably available to the Administrator. If there is a delay in the actual
commencement of the Retirement Benefit past the Benefit Commencement Date, the
Benefit Commencement Date shall not change and the Participant shall be entitled
to receive those benefits which would have been paid on or after such date, but
for the delay, but without interest thereon.

(b) Lump Sum. Notwithstanding anything herein to the contrary, the Retirement
Benefit shall be paid to the Participant in a lump sum on the Benefit
Commencement Date if the Pension Amount payable hereunder, plus the Pension
Amount payable to the Participant under the Pentair, Inc. Restoration Plan (if
any), is $150,000 or less as of the Benefit Commencement Date.

(c) Re-Employment after Commencement of Benefits.

(1) General. If a Participant has commenced receiving a Retirement Benefit and
subsequent to such commencement again becomes an employee of a Group member,
then payment of such benefit shall not cease during the period of re-employment
by reason of such re-employment.

(2) Additional Benefit. In the event the Participant so returns to employment as
an Eligible Employee, the Retirement Benefit and Section 4 death benefit
payable, if any, for the period of such re-employment shall be determined and
paid as if the Participant had no prior service with a Group member except all
of such a Participant’s Years of Service, whether earned before or after such
re-employment, shall be aggregated for purposes of applying Section 3(b)(1).

(d) Death Before End of 180 Month Period.

(1) Death After the Benefit Commencement Date. If a Participant to whom the
Retirement Benefit is being paid dies after the Benefit Commencement Date and
before the end of the one hundred eighty (180) month period over which such
benefit is payable, the monthly benefit for the balance of such period shall
continue to be paid to such Participant’s Beneficiary.

(2) Others. The benefit payable after the death of any former Participant not
described in paragraph (1) immediately preceding shall be determined under
Section 4.

 

11



--------------------------------------------------------------------------------

(e) Beneficiary.

(1) General. Except as otherwise limited by paragraph (2) immediately following,
a Participant may at any time and without the consent of any other person
designate a Beneficiary, or change any such prior designation, entitled to
receive any Plan benefits payable after the Participant’s death. No such
purported designation shall be effective unless it is made in such form and
manner as prescribed by the Administrator. No person shall be recognized as a
Beneficiary unless and until such person provides such information or
certifications as required under the circumstances by the Administrator. If
there is a delay in the payment of the death benefit to the Beneficiary past the
date otherwise provided under the Plan (e.g., there is a delay in determining
the person entitled to receive such benefits), the Beneficiary shall be entitled
to receive the benefit which would have been paid to such Beneficiary on or
after such date, but for the delay, but without interest thereon.

(2) Married Participants. The sole primary Beneficiary of (i) a Participant or
former Participant who has a Spouse as of such Participant’s Benefit
Commencement Date or (ii) a former Participant with respect to whom a benefit is
payable under Section 4, and who is survived by a Spouse, shall be such Spouse.
In the event such Spouse (x) waives the right to be the sole primary beneficiary
of the Participant in such form and manner as prescribed by the Administrator,
(y) does not survive such Participant under the circumstances described in
clause (i) immediately preceding or (z) does not survive the one hundred eighty
(180) month term certain period over which such benefits are payable, such
Participant’s Beneficiary with respect to any benefits payable after such
Participant’s death shall be determined as otherwise provided in this
Section 5(e) without regard to this paragraph (2).

(3) Default Takers. If a Participant or former Participant fails to make a valid
beneficiary designation, makes such a designation but is not survived by any of
the persons named as a primary or contingent beneficiary, makes such a
designation but the beneficiary named does not survive the period over which the
benefits are paid and no other designated beneficiary is then entitled to the
share of such deceased beneficiary, or makes such a designation but such
designation does not effectively dispose of all benefits payable after such
Participant’s death, then, and to the extent such benefits are payable after
such Participant’s death, all such benefits shall be paid to the executor or
personal representative of such Participant’s estate or, if there is no such
person, then in accordance with the laws of intestate succession of the
jurisdiction in which such Participant was domiciled as of the date of death.

(f) Non-Alienation. Except as otherwise provided under the Plan or as required
under applicable law, unless otherwise determined by the Administrator, no right
or benefit under this Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void, and no such right or benefit shall be in any
manner liable for or subject to the debts, contracts, liabilities, engagements,
or torts of any person entitled to such right or benefit, and no such right or
benefit shall be subject to garnishment, attachment, execution, or levy of any
kind.

(g) Miscellaneous.

(1) Payment on Behalf of Incompetent Participants or Beneficiaries. If the
Administrator shall determine a Participant or Beneficiary entitled to a
distribution hereunder is incapable of caring for his or her own affairs because
of illness or otherwise, it may direct that any Plan benefit payments be made in
such shares as it shall determine, to the attorney-in-fact,

 

12



--------------------------------------------------------------------------------

Spouse, child, parent or other blood relative of such Participant or
Beneficiary, or any of them, or to such other person or persons as the
Administrator may determine, until such date as it shall determine such
incapacity no longer exists; provided, however, the exercise of this discretion
shall not cause an acceleration or delay in the time of payment of Plan benefits
except to the extent, and only for the duration of, the time reasonably
necessary to resolve such matters or otherwise protect the interests of the Plan
and the Company. The Administrator shall be under no obligation to see to the
proper application of the payments so made to such person or persons and any
such payment shall be a complete discharge of any liability under the Plan to
such Participant or Beneficiary, to the extent of such distribution.

(2) Mailing and Lapse of Payments. All payments under the Plan shall be
delivered in person or mailed to the last address supplied to the Administrator
by the Participant or Beneficiary, as the case may be. If after reasonable
inquiry the Administrator cannot locate the person entitled to the Plan
benefits, then payment of such benefits shall be suspended. If such person is
thereafter located, however, then such suspension shall immediately cease and
the person shall be entitled to receive all benefits he or she would otherwise
have been entitled to receive under the Plan but for such suspension, but
without interest thereon.

(3) Overpayment. If the benefits paid to any person exceed the benefits to which
the person was actually entitled, then to the extent of such excess, and as and
when payable, future benefits shall be reduced in such manner as the
Administrator deems appropriate or, if such reduction is not possible, the
Administrator may undertake such actions as it deems reasonable to recover the
excess.

(4) Address and TIN. Each Participant or Beneficiary shall be responsible for
furnishing the Administrator with his or her correct current address and
taxpayer identification number.

(5) Requirement of Releases. If in the opinion of the Administrator, any present
or former Spouse or dependent of a Participant or other person shall by reason
of the law of any jurisdiction appear to have any bona fide interest in Plan
benefits that may become payable to a Participant or with respect to a deceased
Participant, or otherwise has asserted such a claim, the Administrator may
direct such benefits be withheld pending receipt of such written releases as it
deems necessary to prevent or avoid any conflict or multiplicity of claims with
respect to the payment of such benefits, but only to the extent and for the
duration reasonably necessary to resolve such matters or otherwise protect the
interests of the Plan and the Company.

Section 6. Confidentiality, Covenants Not to Compete, and Non-Solicitation.

(a) General. Each Eligible Employee acknowledges that as a key executive of the
Company or other Group member he or she has become familiar and will continue to
be familiar with the trade secrets, know-how, executive personnel, strategies,
other confidential information and data of the Group and its members. Each
Eligible Employee further acknowledges that the financial security of the Group
and the Company’s shareholders depends in large part on the efforts of
executives like the Eligible Employee, and that a basic premise for the Plan is
to compensate such individuals for their efforts in causing the Group to grow
and prosper, thereby helping to insure the Group’s financial future for years
well beyond the individual’s period of

 

13



--------------------------------------------------------------------------------

service. Therefore, in consideration of the extension of the Plan to an Eligible
Employee, he or she agrees that (i) after Separation from Service or other
cessation of employment with all Group members he or she shall not (directly or
indirectly), without the Company’s prior written consent, use or disclose to any
other person any confidential information or data concerning the Company or
other Group members or former Group members, and (ii) for a period of three
(3) years from such separation or cessation he or she shall not (directly or
indirectly) and without the Company’s prior written consent:

 

  (1) own, manage, control, participate in, consult with or render services of
any kind for any concern which engages in a business which is competitive with
any business being conducted, or contemplated being conducted, by the Group as
of the date of such separation or cessation;

 

  (2) become an employee or agent of any publicly traded corporation or other
entity, or any division or subsidiary of such a corporation or entity, where
more than 5% of such organization’s business is in competition with any business
being conducted, or contemplated being conducted, by the Group as of the date of
Separation from Service or other cessation of employment, unless the annual
sales of such organization do not exceed $40 million;

 

  (3) participate in any plan or attempt to acquire the business or assets of
the Group or control of the voting stock of any member thereof, or in any manner
interfere with the control of the Company, whether by friendly or unfriendly
means; or

 

  (4) induce or attempt to induce any individual to leave the employ of the
Company or other Group member or hire any such individual who approaches him or
her for employment.

If at the time of enforcement of the terms of this Section 6, a court shall hold
that the duration, scope or area of restriction stated herein are unreasonable
under the circumstances then existing, the Eligible Employee agrees that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area.

(b) Forfeiture and Other Remedies. Upon any breach of the covenants described in
this Section, all benefits then due under the Plan (and all benefits which
otherwise would be due under the Plan in the future) to the Eligible Employee or
his or her beneficiaries shall be forfeited. The covenants described in this
Section run in favor of and shall be enforceable by the Company or its assigns.
The Company shall be entitled to all legal and equitable remedies to prevent,
cure and compensate for a breach of the covenants described herein, without
posting of bond, and all such remedies shall be in addition to such forfeiture.
By accepting coverage under the Plan, each Eligible Employee acknowledges and
agrees that his or her breach of the covenants described in this Section 6 will
result in irreparable harm to the Company. Therefore, to remedy or prevent such
a breach the Company shall be entitled to enjoin the Eligible Employee from
taking or failing to take such actions as will or which may be reasonably
considered to cause such a breach, including an injunction to prevent the
Eligible Employee from breaching the terms of this Section 6.

 

14



--------------------------------------------------------------------------------

Section 7. Funding and Payment of Benefits.

(a) General. The Plan is an unfunded deferred compensation arrangement. No Group
member shall establish or is required to establish any trust to fund benefits
provided under the Plan, and no such member shall establish or is required to
establish any type of earmarking or segregation of its assets to provide for
such benefits. In the event of default of a Group member’s obligations
hereunder, each Participant and his or her beneficiaries shall have no greater
entitlements or security than does a general creditor of the Group member.

(b) Employer Company. Except as otherwise expressly provided herein, the
Employer Company shall pay or provide for the payment of benefits hereunder. If
the Employer Company does not timely pay such benefits, then, except as
described in subsection (c), the sole recourse of the claimant Participant or
Beneficiary is against such Employer Company and no other member of the Group
shall be responsible to pay or provide for the payment of such benefits or
liable for the nonpayment thereof.

(c) Company Assumption of Liability. Under the following circumstances, the
Company shall assume and be responsible for the payment of benefits hereunder
even though it is not the Employer Company:

 

  (i) the Employer Company is not participating in the Plan as of the date
benefits hereunder are scheduled to commence to a Participant or his or her
beneficiaries;

 

  (ii) the Employer Company does not timely pay or provide for the payment of
benefits hereunder and such failure is not corrected within thirty (30) days; or

 

  (iii) the Participant has a Separation from Service due to a sale of the stock
(or rights analogous to stock) or assets of a Group member, and the Participant
has earned a non-forfeitable Retirement Benefit (determined without regard to
the forfeiture provision of Section 6(b) unless such section has been actually
enforced as to such individual) on or before the date of such termination.

The Company’s obligation under paragraph (i) shall cease when the Employer
Company agrees to participate in the Plan. The Company’s obligation under
paragraph (ii) shall cease when the Employer Company is current on its payment
of benefits. The Company’s obligation under paragraph (iii) shall not come into
effect (or if previously effective, shall cease) as of the date the person who
purchased such stock or assets, or a person who controls such person, agrees in
writing to assume the liability for the benefits the Participant has then earned
hereunder; provided, however, that upon a Change in Control the Company, any
person in control of the Company, and the Employer Company if not the Company,
shall be jointly and severally responsible for payment of benefits hereunder
regardless of the other provisions of this Section 7 and the assumption of such
liability by another person shall not discharge the Company, any person in
control of the Company, and such Employer Company from liability hereunder.

(d) Participation by Other Group Members. A member of the Group may join in this
Plan by adopting a written resolution of its board of directors, and delivering
such resolution to the Administrator. Any Group member, other than the Company,
may end its participation under the Plan by a written resolution of its board of
directors delivered to the Committee, provided,

 

15



--------------------------------------------------------------------------------

however, that no such resolution ending participation shall be effective until
thirty (30) days after it is received by the Administrator. By agreeing to join
in the Plan, each Group member agrees to pay or provide for the payment of
benefits hereunder to those Participants and their beneficiaries with respect to
whom such member is the Employer Company. No such member, other than the
Company, shall have any power or authority to terminate, amend, administer,
modify, or interpret the Plan, all such powers being reserved to the
Administrator and the Committee.

Section 8. Default. Should the Employer Company (and the Company to the extent
provided for in Section 7(c)) fail to pay when due any benefit under the Plan to
or with respect to a Participant or Beneficiary and such failure to pay
continues for a period of sixty (60) days from receipt of a written notice of
nonpayment from the affected Participant or Beneficiary, the Employer Company
(and the Company to the extent provided in Section 7(c)) shall be in default
hereunder and shall pay to the Participant or Beneficiary the benefits past due
and, by the end of the year next following the year incurred, the reasonable
costs of collection of any such amount, including reasonable attorney’s fees and
costs, so long as such costs are submitted by or on behalf of the Participant or
Beneficiary to reasonably allow that timely reimbursement; provided, however, if
the Administrator in good faith disputes the amount of such benefit due or
whether a person is entitled to such a benefit, then to the extent and duration
of such a dispute the Employer Company (and the Company to the extent provided
for in Section 7(c)) shall not be considered in default hereunder; provided
further, however, upon a Change in Control a Participant for whom and while a
Covered Termination may occur, shall be entitled to payment or reimbursement of
such costs of collection as provided under Section 13(l).

Section 9. Administration of the Plan.

(a) General. The Company, through its designated officers and agents, shall be
the Administrator and thereby handle the day-to-day administration of the Plan
and such other administrative duties as are allocated to the Administrator under
the Plan. All such administrative duties and powers shall be performed by and
rest in the Company’s Senior Vice President of Human Resources (or persons
designated by such Senior Vice President). Except as otherwise provided under
the Plan, the Administrator shall:

 

  (1) determine the rights and benefits of individuals and other persons under
the Plan;

 

  (2) interpret, construe, and apply the provisions of the Plan;

 

  (3) process and direct the payment of Plan benefits;

 

  (4) adopt such forms as it deems appropriate or desirable to administer the
Plan and pay benefits thereunder; and

 

  (5) adopt such rules and procedures as it deems appropriate or desirable to
administer the Plan.

(b) Committee. The Committee shall exercise such powers as are allocated to it
under the Plan and shall be empowered to direct other persons as to Plan
administration, and its directions shall be followed to the extent consistent
with the powers delegated to the Committee and not otherwise contrary to the
provisions of the Plan.

 

16



--------------------------------------------------------------------------------

(c) Discretion. In exercising their powers and duties under this Section, and
their other powers and duties granted under the Plan, the Committee and the
Administrator and each member or delegate thereof is granted such discretion as
is appropriate or necessary to carry out such duties and powers. This discretion
necessarily follows from the fact that the Plan does not, and is not intended
to, prescribe all rules necessary to administer the Plan or anticipate all
circumstances or events which may arise in the course of such administration.

(d) Indemnity. No member of the Committee or person acting on behalf of the
Administrator shall be subject to any liability with respect to the performance
of his or her duties under the Plan or a related document unless he or she acts
fraudulently or in bad faith. The Company shall indemnify and hold harmless the
members of the Committee and the Company’s officers and employees, and the
officers and employees of another Group member, from any liability with respect
to the performance of their duties under the Plan, unless such duties were
performed fraudulently or in bad faith. Such indemnification shall cover any and
all reasonable attorneys’ fees and expenses, judgments, fines and amounts paid
in settlement, but only to the extent such amounts are actually and reasonably
incurred, not otherwise paid or reimbursable under an applicable employer paid
insurance policy, and not duplicative of other payments made or reimbursements
due by the Company or its affiliates under other indemnity agreements.

(e) Code Section 409A. The Plan shall be administered, and the Administrator and
the Committee shall exercise their discretionary authority under the Plan, in a
manner consistent with Code section 409A and Treasury Regulations and other
applicable guidance thereunder. Any permissible discretion to accelerate or
defer a Plan payment under such Regulations, the power which to exercise is not
otherwise described expressly in the Plan, shall be exercised by the Committee.
Any other discretion with respect to, or which directly or indirectly impact,
the application of Code section 409A, the exercise of which is not expressly
lodged in the Committee, shall be exercised by the Administrator. In the event
the matter over which such discretion may be exercised relates to a Committee
member or a delegate of the Administrator, or such member or delegate is
otherwise unable to freely exercise such discretion, such member or delegate
shall not take part in the deliberations and decisions regarding that matter.

(f) Use of Professional Services. The Administrator and the Committee may obtain
the services of such attorneys, accountants, record keepers or other persons as
it deems appropriate, any of whom may be the same persons who are providing
services to the Company or other Group member. In any case in which the
Administrator and the Committee utilizes such services, it shall retain
exclusive discretionary authority and control over the administration and
operation of the Plan.

(g) Communications. Requests, claims, appeals, and other communications related
to the Plan shall be in writing and shall be made by transmitting the same via
the U.S. Mail to the Company’s Senior Vice President of Human Resources, at the
Company’s corporate headquarters address.

 

17



--------------------------------------------------------------------------------

Section 10. Effect of KEESA. If a Participant incurs a Covered Termination, then
as or with respect to that Participant:

 

  (i) notwithstanding the provisions of Section 6, the scope or duration (or
both) of such Participant’s covenants under Section 6 shall be no greater or
longer than similar covenants provided for in such Participant’s KEESA and, to
the extent there are no such similar covenants in such Participant’s KEESA, then
Section 6 shall be void and of no force and effect; and

 

  (ii) in the case of any conflict between the terms and provisions of this Plan
and the terms and provisions of such Participant’s KEESA, the terms of such
Participant’s KEESA shall control to the extent more beneficial to such
Participant, and the obligations of the Company under such KEESA shall be in
addition to any of its obligations under the Plan.

Section 11. Amendment or Termination.

(a) General.This Plan may be terminated or amended, in whole or in part, at any
time by written resolution of the Board. Any such action may apply to the Plan
as a whole, or any individual Participant or group of Participants. Except as
provided in Section 11(b) and (c), any such action may reduce or eliminate
(retroactively or prospectively, or both) any benefits under the Plan that
otherwise would be payable but for such action.

(b) Limitation on Power to Amend or Terminate. (1) Vested Participants. As to
any Participant who has earned a non-forfeitable Retirement Benefit (determined
without regard to Section 6) before the date the Plan is amended or terminated
(or, if later, before the date such action is effective), no such amendment or
termination shall (without the specific written consent of the Participant):

 

  (i) reduce the Retirement Benefit earned by the Participant;

 

  (ii) reduce the amount of Retirement Benefit then being paid to a Participant;
or

 

  (iii) terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of
Retirement Benefits protected under clauses (i) and (ii) immediately preceding.

(2) Beneficiaries. As to any former Participant who has died before the date the
Plan is amended or terminated (or, if later, before the date such action is
effective), no such amendment or termination shall (without the specific written
consent of such Participant’s Beneficiary):

 

  (i) reduce the amount of Plan benefits to which such Beneficiary is entitled
or change the form in which benefits are payable; or

 

  (ii) terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of benefits
protected under clause (i) immediately preceding.

 

18



--------------------------------------------------------------------------------

(c) Change in Control. In addition to the limitations described in
Section 11(b), upon a Change in Control and with respect to a Participant for
whom a Covered Termination has or may occur, then without the specific written
consent of the Participant (or Beneficiary in the event of the Participant’s
death), the Plan as in existence immediately prior to the Change in Control may
not be (directly or indirectly) terminated, amended, or otherwise changed in any
substantive respect during the three year period beginning with the date of the
Change in Control, but only with respect to such individual. The prohibition
herein described shall apply to any action which affects or is intended to
affect the terms and provisions of the Plan as then in effect during such three
year period, regardless of when made or effective.

(d) Continuation of Plan Provisions. To the extent that any Plan benefits, and
rights and obligations allocable thereto, are protected under Section 11(b) and
(c), then as to the persons described in Section 11(b) and (c) the Plan shall
continue in force and effect, as if no such amendment or termination had
occurred, until such benefits are fully paid or fully provided for to such
persons.

Section 12. Claims.

(a) Filing Claims.A Participant or Beneficiary (or a person who in good faith
believes he or she is a Participant or Beneficiary, i.e., a “claimant”) who
believes he or she has been wrongly denied benefits under the Plan may file a
written claim for benefits with the Administrator. Although no particular form
of written claim is required, no such claim shall be considered unless it
provides a reasonably coherent explanation of the claimant’s position.

(b) Decision on Claim. The Administrator shall in writing approve or deny the
claim within sixty (60) days of receipt, provided that such sixty (60) day
period may be extended for reasonable cause by notifying the claimant. If the
claim is denied, in whole or in part, the Administrator shall provide notice in
writing to the claimant, setting forth the following:

 

  (1) the specific reason or reasons for the denial;

 

  (2) a specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and

 

  (4) the steps to be taken if the claimant wishes to appeal the decision to the
Committee.

(c) Appeal of Denied Claim. (1) Filing Appeals. A claimant whose claim has been
denied in whole or in part may appeal such denial to the Committee by filing a
written appeal with the Administrator within sixty (60) days of the date of the
denial. A decision of the Administrator which is not appealed within the time
herein provided shall be final and conclusive as to any matter which was
presented to the Administrator.

(2) Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.

 

19



--------------------------------------------------------------------------------

(d) Decision by Appeals Committee. The Committee shall make a final and full
review of any properly appealed decision of the Administrator within sixty
(60) days after receipt of the appeal, provided that such period may be extended
for reasonable cause by notifying the claimant. The Committee’s decision shall
be in writing and shall include specific reasons for its decisions and specific
references to the pertinent Plan provisions on which its decision is based.

Section 13. Miscellaneous.

(a) Employer’s Rights. The right of a Group member to discipline or discharge
employees or to exercise rights related to the tenure of employment shall not be
adversely affected in any manner by reason of the existence of the Plan or any
action hereunder.

(b) Interpretation. Section and subsection headings are for convenient reference
only and shall not be deemed to be part of the substance of this instrument or
in any way to enlarge or limit the contents of any Section or subsection.
Masculine gender shall include the feminine, and vice versa, and singular shall
include the plural, and vice versa, unless the context clearly requires
otherwise.

(c) Withholding of Taxes. All benefits earned under the Plan or the payment of
such benefits, as the case may be, shall be subject to withholding for federal,
state, local and other taxes as required by law. If and to the extent any such
withholding is required before such benefits are paid to the Participant or
Beneficiary, such withholdings shall be made from amounts otherwise payable to
such person by a Group member (e.g., salary). If no such other amounts are
available to satisfy such withholdings, the Company may reduce the Participant’s
Retirement Benefit by the amount needed to pay the Participant’s portion of such
tax, plus, with respect to a distribution for FICA taxes, an amount equal to the
withholding taxes due under federal, state or local law resulting from the
payment of such FICA tax, and an additional amount to pay the additional income
tax at source on wages attributable to the pyramiding of the section 3401 wages
and taxes, but no greater than the aggregate of the FICA amount and the income
tax withholding related to such FICA amount.

(d) Offset for Amounts Due. A Participant’s Retirement Benefit may be reduced by
one or more offsets to repay any amounts then due and owing by the Participant
to a Group member, unless another means of repayment is agreed to by the
Administrator. Except for the right to immediate offset by reduction of the
vested Pension Amount for an amount up to $5,000, or such higher amount as
allowed in Treasury Regulations under Code section 409A or other applicable
guidance, no such offset shall be made before an amount is scheduled to be paid
to the Participant or Beneficiary and the amount then offset shall not exceed
the amount that would be then otherwise paid.

(e) Computational Errors. In the event mathematical, accounting, actuarial or
other errors are made in administration of the Plan, the Administrator may make
equitable adjustments, which adjustments may be retroactive, to correct such
errors. Such adjustments shall be conclusive and binding on all Participants and
Beneficiaries.

 

20



--------------------------------------------------------------------------------

(f) Requirement of Proof. In discharging their duties and responsibilities under
the Plan, the Administrator and the Committee may require proof of any matter
concerning this Plan, and no person shall acquire any rights or be entitled to
receive any benefits under this Plan until such proof is furnished.

(g) Tax Consequences. Neither the Company nor any other Group member represents
or guarantees that any particular federal, foreign, state or local income,
payroll, or other tax consequence will result from participation in this Plan or
payment of benefits under the Plan.

(h) Communications. The Administrator shall prescribe the forms of
communication, including forms for benefit application and the like, with
respect to the Plan as it deems appropriate. Any such communication and assent
or consent thereto may be handled by electronic means.

(i) Not Compensation Under Other Benefit Plans. No amounts paid or payable to a
Participant under the Plan shall be deemed to be salary or compensation for
purposes of any other employee benefit plan of the Company or any other Group
member except as and to the extent otherwise specifically provided in such other
plan.

(j) Choice of Law. To the extent not preempted by ERISA or any other federal
statute, the construction and interpretation of the Plan shall be governed by
the laws of the State of Minnesota, without reference to conflict of law
principles thereof.

(k) Savings Clause. Should any valid federal or state law or final determination
of any agency or court of competent jurisdiction affect any provision of this
Plan, the Plan provisions not affected by such determination shall continue in
full force and effect.

(l) Change in Control. A Participant, with a KEESA in effect at the time of a
Change in Control, shall be entitled to adjudicate any dispute regarding his or
her benefits or rights and entitlements under the Plan, after compliance to the
extent necessary with the claim procedures under Section 12, in the forums and
venues as provided in Section 22 of the KEESA, and shall be entitled to payment
or reimbursement of costs and expenses related to such adjudication as provided
in Section 15 of the KEESA.

Section 14. Transition Rules.

(a) General.Except as described in this Section, this Plan document shall govern
when and how Plan benefits are payable with respect to individuals who are
Participants on or after January 1, 2009. For the period that began on
January 1, 2005 and ended December 31, 2008, the Plan as in effect on
December 31, 2004 governed the rights and obligations of the Company and
Participants, except as modified by the Administrator in its discretion so that
the Plan and its operations were in good faith compliance with Code section
409A.

(b) 2004 Vested Participants Benefits. The Plan document in effect as of
December 31, 2004 (the “2004 Plan”) shall govern when and how then vested Plan
benefits are payable, including the elections available or discretion granted to
choose or affect the form or commencement date of such benefits. In determining
such vested Plan benefits, the Pension

 

21



--------------------------------------------------------------------------------

Amount as of such date shall be determined as if the Participant had a
Separation from Service on the earlier of (i) December 31, 2004 and (ii) the
actual date of such event. The Pension Amount as so determined shall be
increased by the adjustment factor for the period from the first of the month
next following the earlier of such dates to the Monthly Installment commencement
date, and shall be converted into the Monthly Installment forms available for
payment, all as provided for in the 2004 Plan.

(c) Excess. The excess, if any, of the total Plan benefit payable to or with
respect to a Participant expressed as the Monthly Installment over the Plan
benefit so payable expressed as the Monthly Installment and described in
subsection (b) immediately preceding shall be subject to this Plan document.

 

 

The undersigned, by the authority of the Board of Directors of Pentair, Inc.,
does hereby approve the form and content of this amended and restated Plan
document.

 

Dated: 

        

 

 

22



--------------------------------------------------------------------------------

APPENDIX A

Article 1. General. The supplemental retirement benefit, and benefits related
thereto, described in this Appendix A are in addition to the benefits payable
under the Plan apart from this Appendix A. Except as provided in this Appendix A
or as necessary and appropriate to implement its provisions, all Plan provisions
apart from this Appendix A shall apply to the benefits described herein (e.g.,
determination of a Beneficiary and the amount or portion payable to such
Beneficiary; the covenants described in Section 6).

Article 2. Participants and Appendix A Benefits. (a) General. The Participant
who may be entitled to the supplemental retirement benefit described in this
Appendix A and the amount of such benefit is described below.

 

Name of Participant

  

Supplemental Retirement Benefit

Delton D. Nickel

   $256.00 per month for each Year of Service

(b) Year of Service. (1) General. For purposes of applying the benefit formula
described immediately above, a Year of Service means a calendar year ending
December 31, beginning with the calendar year ending December 31, 1999 and each
anniversary thereof, for which the individual completes 1,000 Hours of Service
as an Eligible Employee. For this purpose, an individual who becomes Disabled
shall be considered to have completed 1,000 Hours of Service as of each such
December 31 during the Disability period, and an individual who has a Separation
from Service as an Eligible Employee due to death shall be considered to have
completed 1,000 Hours of Service for the calendar year of death.

(2) Service Upon a Covered Termination. If a Participant, described in Article
2(a) immediately preceding, incurs a Covered Termination, the supplemental
retirement benefit described in this Appendix A as to such Participant shall be
no less than the amount determined as if the Participant completed a Year of
Service for each calendar year after 1999 and ending with, but including, the
calendar year in which he attains or would attain age sixty-two (62).

(c) Supplemental Retirement Benefit Described. The supplemental retirement
benefit described in this Appendix A is a monthly benefit, commencing as of the
Benefit Commencement Date and payable as the Monthly Installment. Assuming the
Participant is otherwise entitled to receive such benefit, the commencement date
of such supplemental retirement benefit shall be the same date as the
Participant’s Retirement Benefit apart from this Appendix A. To account for the
fact this Appendix A supplemental benefit is already expressed as a one hundred
eighty (180) month term certain Monthly Installment whereas the Retirement
Benefit apart from this Appendix A is derived under a formula which starts with
the Pension Amount, the amount of such supplemental monthly retirement benefit
shall be adjusted if the Participant survives to the Benefit Commencement Date
by the appropriate factor set forth in Table 1 to reflect the period beginning
on the first day of the calendar month in which the Separation from Service
occurs and ending on the Benefit Commencement Date.

 

23



--------------------------------------------------------------------------------

(d) Death Before Benefit Commencement Date. If the Participant described in this
Appendix A dies before his Benefit Commencement Date, a death benefit shall be
paid to such Participant’s Beneficiary in addition to the death benefit payable
under Section 4 with respect to such Participant. The commencement date and form
of such death benefit shall be the same as the death benefit payable under
Section 4, and the amount of the death benefit provided by this Appendix A shall
be the supplemental retirement benefit earned hereunder as of such Participant’s
death, adjusted in a manner consistent with Section 4 to account for the fact
such supplemental retirement benefit is already expressed as an Monthly
Installment.

 

24



--------------------------------------------------------------------------------

SCHEDULE 1

Active

 

Name

  

Current Position

  

SERP Participation Date

  

Benefit Service Date

Borin, Mark

   Corporate Controller and Chief Accounting Officer    3/31/2008    3/31/2008

Hogan, Randall

   Chairman, Chief Executive Officer    1/1/1999    3/16/1998

Koury, Frederick

   SVP, Human Resources    8/11/2003    8/11/2003

Lageson, Angela

   SVP, Gen Counsel & Corp Secretary    2/23/2010    2/23/2010

Meyer, Mike

   VP, Treasury and Tax    5/1/2004    5/1/2004

Stauch, John

   EVP and Chief Financial Officer    2/12/2007    2/12/2007

Inactive

 

Name

   SERP Participation Date      Benefit Service Date  

Ainsworth, Louis

     1/1/1999         7/1/1997   

Dempsey, Jack

     4/4/2005         4/4/2005   

Dessing, Peter

     5/1/2004         5/1/2004   

Nickel, Del

     1/1/1999         10/1/1996   

Schrock, Michael

     1/1/1999         1/1/1999   

Waltz, William

     5/1/2004         5/1/2004   

 

25



--------------------------------------------------------------------------------

SCHEDULE 2

 

Items Included

Base salary or wages, including such salary or wages deferred at the election of
an individual under the Pentair, Inc. Non-Qualified Deferred Compensation Plan

401(k) plan before-tax and after-tax employee contributions

Section 125 plan (flexible benefit plan) pre-tax employee contributions

Employee Stock Purchase and Bonus Plan employer bonus contributions

Management Incentive Plan (or successor plan) bonus, including such bonus
deferred at the election of an individual under the Pentair, Inc. Non-Qualified
Deferred Compensation Plan

Holiday pay

Sick leave pay

Bereavement pay

Jury duty pay

Military pay

Gain-sharing payments

Profit-sharing payments

Short-term disability benefits

Perquisites

Items Excluded

Cash payments made and property or rights in property other than cash granted
under or pursuant to the Omnibus Stock Incentive Plan or successor plan

Special awards under the Management Incentive Plan or successor plan

Severance pay

Moving expense reimbursements

Employee business expense reimbursements

Tuition reimbursement

Adoption assistance payments

Computer hardware and software purchase reimbursements

Special cash awards

Foreign duty pay enhancements

Except as expressly provided in the column immediately to the left, amounts
contributed to (e.g., deferred salary) or received under or pursuant to
non-qualified deferred compensation arrangements including, but not limited to,
the Pentair, Inc. Non-Qualified Deferred Compensation Plan

Except as expressly provided in the column immediately to the left, all
contributions (other than after-tax employee contributions) to and all benefits
received under a tax-qualified plan

 

 

26



--------------------------------------------------------------------------------

TABLE 1

 

Deferral
Percent (in
months)

   Adjustment
Factor    Deferral
Percent (in
months)    Adjustment
Factor    Deferral
Percent (in
months)    Adjustment
Factor    Deferral
Percent (in
months)    Adjustment
Factor    Deferral
Percent (in
months)    Adjustment
Factor    Deferral
Percent (in
months)    Adjustment
Factor

0

   1.00000    60    1.40255    120    1.96715    180    2.75903    240   
3.86968    300    5.42743

1

   1.00565    61    1.41048    121    1.97827    181    2.77463    241   
3.89156    301    5.45812

2

   1.01134    62    1.41846    122    1.98946    182    2.79032    242   
3.91357    302    5.48898

3

   1.01706    63    1.42648    123    2.00071    183    2.80610    243   
3.93570    303    5.52002

4

   1.02281    64    1.43454    124    2.01202    184    2.82196    244   
3.95795    304    5.55123

5

   1.02859    65    1.44265    125    2.02340    185    2.83792    245   
3.98033    305    5.58262

6

   1.03441    66    1.45081    126    2.03484    186    2.85396    246   
4.00283    306    5.61418

7

   1.04026    67    1.45901    127    2.04634    187    2.87010    247   
4.02547    307    5.64592

8

   1.04614    68    1.46726    128    2.05791    188    2.88633    248   
4.04823    308    5.67785

9

   1.05205    69    1.47556    129    2.06955    189    2.90265    249   
4.07112    309    5.70995

10

   1.05800    70    1.48390    130    2.08125    190    2.91906    250   
4.09413    310    5.74223

11

   1.06398    71    1.49229    131    2.09302    191    2.93557    251   
4.11728    311    5.77470

12

   1.07000    72    1.50073    132    2.10485    192    2.95216    252   
4.14056    312    5.80735

13

   1.07605    73    1.50922    133    2.11675    193    2.96886    253   
4.16397    313    5.84019

14

   1.08213    74    1.51775    134    2.12872    194    2.98564    254   
4.18752    314    5.87321

15

   1.08825    75    1.52633    135    2.14076    195    3.00252    255   
4.21119    315    5.90642

16

   1.09441    76    1.53496    136    2.15286    196    3.01950    256   
4.23500    316    5.93981

17

   1.10059    77    1.54364    137    2.16503    197    3.03657    257   
4.25895    317    5.97340

18

   1.10682    78    1.55237    138    2.17728    198    3.05374    258   
4.28303    318    6.00717

19

   1.11307    79    1.56114    139    2.18959    199    3.07101    259   
4.30725    319    6.04114

20

   1.11937    80    1.56997    140    2.20197    200    3.08837    260   
4.33160    320    6.07530

21

   1.12570    81    1.57885    141    2.21442    201    3.10583    261   
4.35609    321    6.10965

22

   1.13206    82    1.58778    142    2.22694    202    3.12340    262   
4.38072    322    6.14419

23

   1.13846    83    1.59675    143    2.23953    203    3.14106    263   
4.40549    323    6.17893

24

   1.14490    84    1.60578    144    2.25219    204    3.15882    264   
4.43040    324    6.21387

25

   1.15137    85    1.61486    145    2.26493    205    3.17668    265   
4.45545    325    6.24900

26

   1.15788    86    1.62399    146    2.27773    206    3.19464    266   
4.48064    326    6.28433

27

   1.16443    87    1.63317    147    2.29061    207    3.21270    267   
4.50598    327    6.31987

28

   1.17101    88    1.64241    148    2.30356    208    3.23087    268   
4.53146    328    6.35560

29

   1.17764    89    1.65169    149    2.31659    209    3.24913    269   
4.55708    329    6.39154

30

   1.18429    90    1.66103    150    2.32969    210    3.26750    270   
4.58284    330    6.42767

31

   1.19099    91    1.67042    151    2.34286    211    3.28598    271   
4.60876    331    6.46402

32

   1.19772    92    1.67987    152    2.35610    212    3.30456    272   
4.63481    332    6.50057

33

   1.20450    93    1.68937    153    2.36943    213    3.32324    273   
4.66102    333    6.53732

34

   1.21131    94    1.69892    154    2.38282    214    3.34203    274   
4.68737    334    6.57428

35

   1.21816    95    1.70853    155    2.39630    215    3.36093    275   
4.71388    335    6.61146

36

   1.22504    96    1.71819    156    2.40985    216    3.37993    276   
4.74053    336    6.64884

37

   1.23197    97    1.72790    157    2.42347    217    3.39904    277   
4.76733    337    6.68643

38

   1.23894    98    1.73767    158    2.43717    218    3.41826    278   
4.79429    338    6.72424

39

   1.24594    99    1.74750    159    2.45095    219    3.43759    279   
4.82140    339    6.76226

40

   1.25299    100    1.75738    160    2.46481    220    3.45703    280   
4.84866    340    6.80049

41

   1.26007    101    1.76731    161    2.47875    221    3.47657    281   
4.87607    341    6.83894

42

   1.26719    102    1.77731    162    2.49276    222    3.49623    282   
4.90364    342    6.87761

43

   1.27436    103    1.78735    163    2.50686    223    3.51600    283   
4.93137    343    6.91650

44

   1.28156    104    1.79746    164    2.52103    224    3.53588    284   
4.95925    344    6.95561

45

   1.28881    105    1.80762    165    2.53529    225    3.55587    285   
4.98729    345    6.99493

46

   1.29610    106    1.81784    166    2.54962    226    3.57598    286   
5.01549    346    7.03448

47

   1.30343    107    1.82812    167    2.56404    227    3.59619    287   
5.04385    347    7.07426

48

   1.31080    108    1.83846    168    2.57853    228    3.61653    288   
5.07237    348    7.11426

49

   1.31821    109    1.84885    169    2.59311    229    3.63698    289   
5.10105    349    7.15448

50

   1.32566    110    1.85931    170    2.60778    230    3.65754    290   
5.12989    350    7.19493

51

   1.33316    111    1.86982    171    2.62252    231    3.67822    291   
5.15889    351    7.23562

52

   1.34069    112    1.88039    172    2.63735    232    3.69902    292   
5.18806    352    7.27653

53

   1.34827    113    1.89102    173    2.65226    233    3.71993    293   
5.21740    353    7.31767

54

   1.35590    114    1.90172    174    2.66726    234    3.74097    294   
5.24690    354    7.35904

55

   1.36356    115    1.91247    175    2.68234    235    3.76212    295   
5.27656    355    7.40065

56

   1.37127    116    1.92328    176    2.69750    236    3.78339    296   
5.30640    356    7.44250

57

   1.37903    117    1.93416    177    2.71276    237    3.80478    297   
5.33640    357    7.48458

58

   1.38682    118    1.94509    178    2.72809    238    3.82629    298   
5.36657    358    7.52690

59

   1.39467    119    1.95609    179    2.74352    239    3.84793    299   
5.39692    359    7.56946

 

27